         Case 3:19-cv-00194-LPR Document 20 Filed 06/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

WILLIAM DAVID YOUNG, III                                                          PETITIONER


v.                               Case No. 3:19-cv-00194-LPR


HOWARD FORD INC, doing business as                                              RESPONDENT
Ford of West Memphis


                                            ORDER

       Plaintiff William David Young, III filed a Complaint against Defendant Howard Ford, Inc.

on July 8, 2019 alleging unlawful employment discrimination based on age. (Doc. 1). The Court

entered a Final Scheduling Order (Doc. 12) that set the deadline for dispositive motions as May

18, 2020. Defendant met that deadline when it filed a Motion for Summary Judgment, Brief, and

Statement of Facts on May 18, 2020. (Docs. 16-18). Mr. Young’s Response was due on June 1,

2020. Mr. Young did not respond at that time. Defendant’s Status Report also identified issues

with getting in touch with counsel for Mr. Young. (Doc. 19).

       On June 2, 2020, a day after the deadline, Mr. Sessions, counsel for Mr. Young, emailed

the Court and opposing counsel that Mr. Young needed a short extension of time to respond to

Defendant’s Motion for Summary Judgment. The Court instructed Mr. Sessions to formalize Mr.

Young’s request by filing a motion with the Court and explaining what, if any, good cause existed

for the extension. Mr. Sessions responded that he would file a motion for an extension of time.

As of the date of this Order, Mr. Young has not filed such a motion (or anything else since

participating in the Rule 26(f) Report filed on September 16, 2019). Accordingly, the Court orders

Mr. Young to file all the necessary summary judgment response documents, attached to a motion
          Case 3:19-cv-00194-LPR Document 20 Filed 06/16/20 Page 2 of 2



asking for leave to do an act out of time. Mr. Young’s motion must explain what, if any, excusable

neglect exists for his failure to timely file responsive summary judgment submissions. See FED.

R. CIV. P. 6(b)(1)(B).

       If Mr. Young fails to do so by June 23, 2020, the Court will construe Mr. Young’s inaction

as a failure to prosecute, and the Court will thus dismiss this case. See FED. R. CIV. P. 41(b); Holly

v. Anderson, 467 F.3d 1120, 1121 (8th Cir. 2006) (maintaining that a district court may dismiss an

action sua sponte when a plaintiff fails to comply with a court order); Miller v. Benson, 51 F.3d

166, 168 (8th Cir. 1995) (stating that district courts may sua sponte dismiss a case for failure to

prosecute).

       IT IS SO ORDERED this 16th day of June 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
